Notice of Pre-AIA  or AIA  Status
Response to Arguments
3.	(Continued)
	The new limitations of the amendments introduced in instant Claims 1-3, as well as the Affidavit filed on 08/30/2021, would require further search and/or consideration.

12.	(Continued)
	The request for reconsideration has been considered but does not place the application in condition for allowance.
	Applicant presents arguments directed to the proposed amendments to the claims.  As set forth above, the proposed amendments to the claims will not be entered due to the fact that the new limitations imposed by the amendments to the claims would require further search and/or consideration in order to determine patentability of the instant application.  In particular, the new limitations of the amendments introduced in instant Claims 1-3, as well as the Affidavit filed on 08/30/2021.  Therefore, Applicant’s arguments are moot.  The claims remain rejected for the reasons set forth in the Final Office Action mailed on 05/04/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784